       Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 1 of 11. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO

LELAND FOSTER,                                   )
                                                 )
               Plaintiff,                        )   Case No. 1:21-cv-995
v.                                               )
                                                 )   Judge
Blaze Realty LLC, an Ohio limited liability      )
company,                                         )   Magistrate Judge
                                                 )
and                                              )

PNC Bank, National Association, a
Pennsylvania corporation,


               Defendants.



       NOW COMES Leland Foster, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against the named Defendants for injunctive relief, damages, attorneys’ fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

alleging as follows:

                                 JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

                                                1
     Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 2 of 11. PageID #: 2




     U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

     jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendants’ property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Leland Foster (“Plaintiff” or “Mr. Foster”), is a Fulton County, Ohio resident, is

     sui juris, and qualifies as an individual with disability as defined by the ADA, 42 U.S.C.

     § 12102(2), 28 C.F.R. 36.104.

5.   Defendant Blaze Realty LLC, upon information and belief, owns the property located at

     343 W. Bagley Rd., Berea, OH 44017 in Cuyahoga County, Ohio, which is a office

     building known as Equity Trust Center. Plaintiff has patronized Defendant’s property

     and the facilities thereon previously as a place of public accommodation, and he has

     experienced the barriers to access complained of herein.

6.   Defendant PNC Bank, National Association, upon information and belief, owns and

     operates the business within the office building located at 343 W. Bagley Rd., Berea, OH

     44017 in Cuyahoga County, Ohio, which is a PNC Bank Baker-Bagley (309) branch.

     Plaintiff, a PNC Bank customer, has patronized Defendant’s business and the facilities
                                               2
     Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 3 of 11. PageID #: 3




     thereon previously as a place of public accommodation, and he has experienced the

     barriers to access complained of herein.

7.   Upon information and belief, the office building owned or operated by the Defendant

     Blaze Realty LLC and the business owned or operated by Defendant PNC Bank, National

     Association are non-compliant with the remedial provisions of the ADA. As Defendants

     either owns, leases, leases to, or operate places of public accommodation as defined by

     the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104,

     Defendants are responsible for complying with the obligations of the ADA. Defendants’

     office building and bank branch are places of public accommodation.             Defendants’

     properties fail to comply with the ADA and its regulations, as also described further

     herein.

8.   Mr. Foster is an individual diagnosed with cerebral palsy and permanently uses a

     wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

     his disability. As such, he is substantially limited in performing one or more major life

     activities, including but not limited to, standing and walking, as defined by the ADA and

     its regulations thereto.

9.   Mr. Foster is a Fulton County, Ohio resident who has many friends in the immediate

     areas of Berea, Brunswick, and Strongsville whom he established friendships with after

     two decades of adaptive skiing at the Northeast Ohio ski facilities of Brandywine and

     Boston Mills. In addition Mr. Foster has attended rugby tournaments in Berea hosted at

     and around Baldwin Wallace University. Mr. Foster frequents the parks, restaurants,

     shopping centers, businesses establishments and other public accommodations of

     Cuyahoga County and its surrounding area, including the Defendant’s office building and
                                                3
      Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 4 of 11. PageID #: 4




      PNC Bank where he is a customer that forms the subject of this complaint.

10.   On December 10, 2020, and on other previous occasions, Plaintiff visited Defendant’s

      property where he transacted business as a PNC Bank customer on that date, and he plans

      to return to the property to avail himself of the goods and services offered to the public at

      the property. The Plaintiff has encountered architectural barriers at the subject property.

      The barriers to access at the property have endangered his safety and protected access to

      Defendant’s place of public accommodation.

11.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the bank and office building, encountered barriers to

      access at the bank and office building, and engaged and tested those barriers, suffered

      legal harm and legal injury, and will continue to suffer such harm and injury as a result of
                                                4
      Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 5 of 11. PageID #: 5




       the illegal barriers to access and the ADA violations set forth herein.

12.    Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

       Defendants’ non-compliance with the ADA with respect to this property as described but

       not necessarily limited to the allegations contained in this complaint.         Plaintiff has

       reasonable grounds to believe that he will continue to be subjected to discrimination in

       violation of the ADA by the Defendants. Plaintiff desires to visit the Defendants’ place of

       business again on future occasions, not only to avail himself of the goods and services

       available at the property but to assure himself that this property is in compliance with the

       ADA so that he and others similarly situated will have full and equal enjoyment of the

       office building without fear of discrimination.

13.    The Defendants have discriminated against the individual Plaintiff by denying him access

       to the full and equal enjoyment of the goods, services, facilities, privileges, advantages

       and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

14.    The Defendants have discriminated, and is continuing to discriminate, against the

       Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by

       January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross

       receipts of $500,000 or less).

15.    A preliminary inspection of the bank and office building owned or operated by

       Defendants has shown that many violations of the ADA exist at the subject property.

       These violations include, but are not limited to:

Parking and Accessible Routes:

          A. Some designated accessible parking lacks compliant signage and all accessible
             parking must be marked a minimum of 60 inches above the ground surface, in

                                                 5
       Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 6 of 11. PageID #: 6




              violation of the ADA whose remedy is readily achievable.

           B. Some designated accessible parking spaces entirely lack access aisles, in violation
              of the ADA whose remedy is readily achievable.

           C. There are cracks and changes in level along the accessible route connecting the
              designated accessible parking to the building entrances, in violation of the ADA
              whose remedy is readily achievable.

           D. There are cracks and changes in level on the ground surface of the designated
              accessible parking and route, in violation of the ADA whose remedy is readily
              achievable.

PNC Bank


           E. The interior accessible door requires more than 5 lbs. of force to open and the
              automatic door opener is not maintained as required and was inoperable for use,
              in violation of the ADA whose remedy is readily achievable.

Men’s Restrooms (floors 1, 2, 3 & 4)


           F. Restroom signage is non-compliant including lacking the international symbol of
              accessibility and tactile braille, in violation of the ADA whose remedy is readily
              achievable.

           G. The men’s restroom exit door does not have sufficient or compliant latch side
              maneuvering clearance to exit the restroom, in violation of the ADA whose
              remedy is readily achievable.

           H. The men’s restroom door hardware requires tight clasping or twisting to operate,
              in violation of the ADA whose remedy is readily achievable.

           I. The men’s restroom lavatory lacks required knee and toe clearance, in violation of
              the ADA whose remedy is readily achievable.

           J. The men’s restroom water supply and drain pipes under the lavatory and sink are
              not insulated or otherwise configured to protect against scalding or contact, in
              violation of the ADA whose remedy is readily achievable.

           K. There are amenities in the men’s restroom, including a towel dispenser, in excess
              of allowable reach range, in violation of the ADA whose remedy is readily
              achievable.

                                                6
       Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 7 of 11. PageID #: 7




           L. The men’s restroom toilet compartment door is not self-closing, contains a lock
              that requires tight grasping or twisting to operate, and lacks door pulls on both
              sides, in violation of the ADA whose remedy is readily achievable.

           M. The men’s restroom water closet entirely lacks both rear and side grab bars, in
              violation of the ADA whose remedy is readily achievable.

           N. The men’s restroom toilet compartment lacks the minimum required clear floor
              space around the water closet for a wheelchair user to operate, in violation of the
              ADA whose remedy is readily achievable.

           O. The men’s restroom toilet flush control is not mounted on the open side, in
              violation of the ADA whose remedy is readily achievable.

           P. The urinal in the men’s restroom is mounted in excess of the required height
              above the finish floor to the rim of the unit, in violation of the ADA whose
              remedy is readily achievable.

Women’s Restrooms


           Q. Upon information and belief, the women’s restroom contains similar barriers to
              accessibility, in violation of the ADA whose remedy is readily achievable.


Policies and Procedures:

           R. The Defendants lack or have inadequate defined policies and procedures for the
              assistance of disabled patrons or required policies for the maintenance of
              accessible features, in violation of the ADA whose remedy is readily achievable.

16.    The discriminatory violations described in Paragraph 15 by the Defendants are not an

       exclusive list of the ADA violations believed to exist at the place of public

       accommodation. Plaintiff requires further inspection of the Defendants’ places of public

       accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

       to Defendants’ accommodations; benefit of services; activities; and has otherwise been

       discriminated against and damaged by the Defendants, as set forth above. The individual

                                                7
      Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 8 of 11. PageID #: 8




      Plaintiff, and all others similarly situated will continue to suffer such discrimination,

      injury and damage without the immediate relief provided by the ADA as requested

      herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendants place of public accommodation in order to determine all of

      the areas of non-compliance with the Americans with Disabilities Act.



                              COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITES ACT

17.   Plaintiff restates the allegations of ¶¶1-16 as if fully rewritten here.

18.   The office building and bank at issue, as owned or operated by the Defendants, are

      places of public accommodation and service establishments, and as such, must be, but

      are not, in compliance with the Americans with Disabilities Act ("ADA") or Americans

      with Disabilities Act Accessibility Guidelines ("ADAAG").

19.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendants’

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendants will

      continue to discriminate against Plaintiff and others with disabilities unless and until the

      Defendants are compelled to remove all physical barriers that exist at the facilities,

      including those specifically set forth herein, and make the office building accessible to

      and usable by persons with disabilities, including Plaintiff.

20.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

      and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

                                                 8
      Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 9 of 11. PageID #: 9




      continue to suffer irreparable harm unless and until Defendants are required to remove

      the physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

21.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendants to make such readily achievable alterations as are legally required

      to provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorneys’ fees and costs of maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

22.   Plaintiff restates the allegations of ¶¶1 - 2 1 as if fully rewritten here.

23.   The Defendants operate or own a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).

24.   Defendants have committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

      Plaintiff equal access to and use of public accommodations. The Defendants acts are

      willful, severe and ongoing. WHEREAS, upon information and belief there are no

      restroom facilities available for patrons and guests who require accommodations for

      mobility disabilities or wheelchairs in this office building and the exterior accessible

      features have not been maintained or were maintained outside compliance with

      applicable code requirements. In addition, the interior entrance door to the bank is not

      maintained in compliance with accessibility requirements.

25.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice, in an amount to be determined at trial, but in any event not less
                                                  9
    Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 10 of 11. PageID #: 10




      than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendants to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys’ fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendants to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.

                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (0074743)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 241-9661 – Phone
                                            (419) 241-9737 - Facsimile
                                            dunnlawoffice@sbcglobal.net

                                            and


                                            Valerie J. Fatica (0083812)
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                               10
Case: 1:21-cv-00995-DAP Doc #: 1 Filed: 05/13/21 11 of 11. PageID #: 11




                                (419) 654-1622 – Phone
                                (419) 241-9737 - Facsimile
                                Email: valeriefatica@gmail.com




                                  11
